Citation Nr: 0605727
Decision Date: 12/05/05	Archive Date: 03/02/06

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  99-05 006	)	DATE DEC 05 2005
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to July 1972.  Further, the record reflects he had additional service in the National Guard.

This matter is before the Board of Veterans Appeals (Board) on appeal from an October 1998 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which found that new and material evidence had not been received to reopen a previously denied claim of service connection for PTSD.

The veteran provided testimony at a personal hearing conducted before personnel at the RO in May 1999, a transcript of which is of record.

This case was previously before the Board in December 2000, at which time it was determined that new and material evidence had been received, but that additional development was necessary regarding the underlying service connection claim which resulted in a remand to the RO.  The case has now been returned to the Board for further appellate consideration.  However, for the reasons detailed below, the Board has no choice but to remand the case again.  Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify you if further action is required on your part.


REMAND

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  In addition, 38 C.F.R. § 4.125(a) requires that diagnoses of mental disorders conform to the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) and that if a diagnosis is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of a stressor: (1) A person must have been exposed to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others and (2) the persons response [must have] involved intense fear, helplessness, or horror.  DSM-IV at 427-28.  These criteria are no longer based solely on usual experience and response but are individualized (geared to the specific individuals actual experience and response).  Hence, under the DSM-IV, the mental illness of PTSD would be treated the same as a physical illness for purposes of VA disability compensation in terms of a predisposition toward development of that condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States Court of Appeals for Veterans Claims (Court) held that the presence of a recognizable stressor is the essential prerequisite to support the diagnosis of PTSD.  

The veteran essentially contends that he has PTSD due to his experiences in the Republic of Vietnam.  In addition, there is medical evidence of record diagnosing PTSD based upon his account of what occurred during service.  The record further reflects the RO made multiple requests to the United States Armed Services Center for the Research of Unit Records (USASCRUR) in an attempt to verify his purported stressors.  

In a May 2004 response, the USASCRUR noted that it did not maintain the Morning Reports for the 15th En Co for 1969 or 1970, and that a search of these Reports for this period may need to be conducted.  The record indicates that the RO requested such Reports, and the reports were listed as part of the evidence considered by the RO in a September 2005 Supplemental Statement of the Case (SSOC).  However, the SSOC contains no specific description of the Morning Reports, and they are not part of the documents assembled for the Boards review.

As the Morning Reports may have pertinent information regarding the veterans purported stressors, the Board is of the opinion that they should be part of the record regarding this case.  Moreover, as such Reports have already been identified as having been considered by the RO, the failure to obtain and review these records could constitute a violation of procedural due process.  Consequently, the Board concludes that it has no choice but to remand this case again in order to obtain the Morning Reports.

For these reasons, the case is REMANDED for the following:

1.  The RO should make another attempt through official channels to secure the Morning Reports for the 15th En Co for the period from December 31, 1969, through July 1970.  If the RO is unable to obtain these Morning Reports, there should be affirmative finding to this fact in the record.

2.  After obtaining the Morning Reports to the extent possible, and completing any additional development deemed necessary, the RO should readjudicate the issue on appeal in light of any additional evidence added to the record.  

If the benefit requested on appeal is not granted to the veterans satisfaction, the veterans attorney should be furnished an SSOC which addresses all of the evidence and development since the last SSOC in September 2005, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2004).



